Dewey, J.
The deeds introduced in evidence were competent, as having some tendency to show the relations between the parties, and to sustain the plaintiff’s claim that the services *95were rendered by her on her sole and separate account, and that it was so understood by the defendant. If any doubts exist on this point, the deeds could only be considered as wholly immaterial, and furnishing no ground for setting aside the verdict.
By the provision of the St. of 1855, c. 304, § 7, the plaintiff was .entitled to maintain an action for her labor and services performed on her own sole and separate account.
The husband of the plaintiff was made a competent witness by force of the St. of 1857, c. 305, § 1.

Exceptions overruled.